[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                           07/20/99
                                         No. 98-9313                   THOMAS K. KAHN
                                                                            CLERK

                          D. C. Docket No. 1:96-CV-3147-ODE

LINDA HILBURN,

                                                            Plaintiff-Appellant,

       versus

MURATA ELECTRONICS NORTH AMERICA, INC.
Murata Erie North America, Inc.,

                                                            Defendant-Appellee.


                      Appeal from the United States District Court
                         for the Northern District of Georgia

                                       (July 20, 1999)

Before ANDERSON, Chief Judge, RONEY, Senior Circuit Judge, and COOK*,
Senior District Judge.

COOK, Senior District Judge:




       *
         Honorable Julian Abele Cook, Jr., Senior U.S. District Court Judge for the Eastern
District of Michigan, sitting by designation.
      The Appellant, Linda Hilburn, appeals from the granting of a summary

judgment in favor of the Appellee, Murata Electronics North America, Inc.

(Murata), on her claims under the Americans with Disabilities Act (ADA), 42

U.S.C. §§ 12101-12213. Hilburn v. Murata Elecs. N. Am., 17 F. Supp. 2d 1377

(N.D. Ga. 1998). Hilburn alleges that Murata (1) failed to promote or transfer her,

(2) wrongfully terminated her employment, and (3) declined to rehire her because

of her disability or the disabilities of her family. The trial court found that Hilburn

had not created a genuine issue of a material fact concerning whether she, her son,

or husband were disabled within the meaning of the ADA. It also concluded that

Hilburn was not qualified for the positions that she sought to obtain due to a record

of extensive absences from work that had been occasioned by her own health

problems and those of her family. For the reasons that have been set forth below,

we affirm.



                                           I.

      Hilburn began working at Murata on February 8, 1976 as a machine operator

at the Company plant in Rockmart, Georgia. Several years later she was

reclassified as a material control coordinator. By all accounts, she was considered




                                           2
to be a good employee who received favorable performance appraisals despite a

continuing concern by the Company over her extensive absenteeism record.

         The difficulties that Hilburn experienced in attending work on a regular

basis began when her son was diagnosed with a brain stem tumor on June 2, 1988.1

At a later time during the same year, her husband was diagnosed with acute

pancreatitis. Soon thereafter, he became a diabetic as a result of the partial

removal of his pancreas, which permanently prevented him from performing many

major life activities. In the fall of the following year, Hilburn suffered a heart

attack and was diagnosed with coronary heart disease, which allegedly caused her

to have a decreased tolerance for lifting, running, and performing essential manual

tasks.

         As a result of Hilburn’s efforts to attend to her own health problems, as well

as those of her family, she was absent from work for approximately one hundred

days between June 1988 and February 1989, thirty-eight days during the months of

October, November, and December in 1989, fourteen days in 1990, thirteen days in

1991, and fifteen days in 1992. With recognition of Hilburn’s personal problems,




         1
         As a result of the tumor and its treatment, Hilburn’s son continues to suffer memory,
attention, and learning problems, as well as a hearing loss for which he wears bilateral hearing
aids.

                                                3
Murata never denied any of her requests to be absent from work.2 The Company

also granted discretionary leaves of absence to her despite having an attendance

policy that placed a limitation on the number of paid sick days and the option for

discretionary leaves of absence. These policies also allowed Murata to (1) initiate

discipline for any reason, including illness-related absences, against those

employees who had more than five absences during any six-month period, and

(2) consider an employee’s attendance record when reviewing job performance and

transfer or promotion decisions.

       On January 4, 1993, Hilburn, reacting to a rumor of a possible reduction

among the staff at the Company, applied for a position as a material control

expediter at Murata's corporate headquarters in Smyma, Georgia, believing that the

job responsibilities were essentially the same as her then-current position. One of

her supervisors, Fred Smith, agreed. He also recommended Hilburn for the

position, citing her experience and performance within the material control

department, as well as her knowledge of the computer system, as bases for his

opinion. Although Smith noted some "concern" about her attendance record

because the "[i]llness and sickness to herself and family members have caused her



       2
        Nevertheless, Hilburn's attendance was noted to be a problem in the annual reviews that
she received during 1991 and 1992.

                                               4
to be out from her job,"3 it was his view that these personal problems would not

inhibit her ability to perform the work assignments.

       However, Taku Katayama, the head of the department in which the material

control expediter position was located, did not completely agree with Smith. He

believed that differences in the two jobs did exist because the material control

expediter position required more forecasting and aggressiveness in meeting the

needs of customers than that of a material control coordinator. Moreover, he

denied having received Smith's recommendation, but acknowledged that Bob

Entrekin, Murata's Vice-President for Human Resources, had told him of Hilburn’s

"attendance problem."

       During his deposition, Katayama asserted that he had selected Michelle

Haase for the material control expediter position because of his belief that

(1) regular attendance was an important requirement for this job, and (2) Haase

was the best qualified candidate, having obtained a college degree4 and proved her

aptitude while working in the same position as a temporary employee under his

supervision. He also acknowledged that Hilburn’s seventeen years of experience


       3
        Hilburn Dep., Ex. 12.
       4
         Hilburn, who does not possess comparable formal educational qualifications as Haase,
maintains that the listed requirements for the material control expediter position did not include a
college degree. Nevertheless, Katayama submits that Murata strove to hire college graduates in
the belief that they possessed greater potential than those persons without a degree.

                                                 5
with the Company would have been an important consideration for him in his

evaluation of the candidates for the material control expediter position. However,

he indicated that Hilburn had not been given an interview because of her

attendance record.

       On March 11, 1993, Hilburn applied for an open customer service position

at the Smyrna facility. Although this position was significantly different from her

responsibilities as a material control coordinator, Smith supported her candidacy

with a recommendation that included his concern about her attendance record.

Hilburn was not selected for this position. Rather, another individual was selected

because, in the judgment of Murata, the successful candidate possessed a college

degree, as well as experience in customer service.

       On March 26, 1993, Hilburn was given a layoff notice, which Murata insists

was an integral part of an ongoing downsizing effort that began in 1992. Smith

claims to have eliminated Hilburn's position because of his belief that her duties

could be easily divided into three distinct functions, a division which could not be

readily accomplished with the other employees within his department.5 Between

1992 and 1993, the reduction in the work force at Murata resulted in the layoffs of

       5
         One of Hilburn's supervisors at the time, Lynn Bailey, confirmed that Hilburn's position
was one of a few whose duties could have been easily divided. By the same token, Bailey
testified that the Company continued to have a need for the duties that Hilburn had been
performing.

                                                6
half of the fifty-two non-production employees at Rockmart. Although Murata

found jobs for virtually all of these non-production employees who had been laid

off,6 there is no evidence that the Company attempted to transfer Hilburn into

another position after her layoff.

      Less than two months after her layoff, Hilburn accepted a temporary

position at Murata as a literary fulfillment clerk, a job that she retained until July

1993. While there, she submitted another application for an opening as a material

control expediter. Her supervisor at the time, Mary Akin, recommended Hilburn

for the position, stating that (1) she had all the necessary qualifications, and (2) her

need for additional training was "practically nil."7 However, Katayama selected

another temporary employee, Katie Connell, under circumstances that were

substantially identical to those that had previously led him to select Haase over

Hilburn.

      Unaware of Murata's decision to hire Connell, Hilburn telephoned Pam

Quarles in the Human Resources Department to inquire about the status of her

application. According to Hilburn, she was told by Quarles (1) "Sorry, Linda, but

you know you have a sick family; you're potentially an attendance problem," and


      6
       The one exception was an individual who secured employment elsewhere.
      7
       Hilburn Dep., Ex. 12

                                            7
(2) that an interview was not extended to her because of Smith’s reference to her

attendance problems in his recommendation forms.8 After further unsuccessful

attempts to contact Quarles, Hilburn spoke with Entrekin by telephone and taped

the conversation, during which she was advised that her attendance was a factor in

her failed promotion and transfer attempts at Murata. Later, Entrekin wrote a

"Memo to File" on July 7, 1993, in which he represented that Hilburn had been

informed by him that "there was no one eliminating factor in her past record" that

caused Katayama to reject her application, but rather that her application had been

rejected because of "a comparison of overall qualifications."9

      On August 30, 1993, Hilburn filed a discrimination charge against the

Company with the Equal Employment Opportunity Commission (EEOC) based on

her sex, disability, or association with family members who had disabilities.

Aware of this discrimination charge, Murata contacted Hilburn about a permanent

job opening for a "stock boy" position in the Company’s warehouse in Rockmart,

Georgia. Hilburn declined to accept the position, asserting that she would be

unable to perform the work assignments because of her disability. However,

Murata maintains that Hilburn, despite having been offered an interview for the


      8
       Hilburn Dep. at 91, 131.
      9
       Hilburn Dep., Ex. 13.

                                         8
Rockmart warehouse position, declined the invitation because of a belief that her

temporary position as a medical secretary would become permanent.

       On January 10, 1994, Hilburn was contacted once again by Murata about an

interview for an open position in the Company’s production control department.

This offer was rejected by Hilburn, who had secured full-time employment at the

Floyd County Medical Center.10 On the following day, Murata forwarded a letter

to Hilburn, in which she was officially notified of her termination of employment

from the Company.11

       On August 30, 1996, the EEOC issued a Right to Sue letter to Hilburn. On

November 27, 1996, this litigation against Murata was initiated.12



                                               II.

       This tribunal reviews a decision by a trial court to grant a summary

judgment on a de novo basis, and applies the same legal standards as those used by

the trial court. Harris v. H&W Contracting Co., 102 F.3d 516, 518 (11th Cir.


       10
        Both parties agree that Hilburn, in declining this offer of an interview, knowingly
waived all of her recall rights according to the policies of the Company.
       11
        This position was subsequently filled by a Murata employee who had been laid off on
the same day as Hilburn.
       12
        Hilburn initially included a sex discrimination charge against Murata in her original
Complaint. However, this claim was subsequently withdrawn by her and is no longer at issue.

                                                9
1996). The legal conclusions of the lower court are given de novo review while

the factual issues are resolved with all reasonable inferences being drawn in favor

of the non-movant below. Sammons v. Taylor, 967 F.2d 1533, 1538 (11th Cir.

1992); Helicopter Support Sys., Inc. v. Hughs Helicopter, Inc., 818 F.2d 1530,

1532 (11th Cir. 1987).

      The moving party has the burden of demonstrating that there is no genuine

issue as to any material fact, and a summary judgment is to be entered if the

evidence is such that a reasonable jury could find only for the moving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). "[T]here is no issue

for trial unless there is sufficient evidence favoring the nonmoving party for a jury

to return a verdict for that party." Id. at 250. Thus, a party, who is faced with a

properly supported summary judgment motion, is obligated to come forward with

extrinsic evidence which is "sufficient to establish the existence of an element

essential to that party's case, and on which that party will bear the burden of proof

at trial" in order to avoid the entry of a summary judgment. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(e).

      In assessing a summary judgment motion, the court must examine any

pleadings, depositions, answers to interrogatories, admissions, and affidavits in a

light that is most favorable to the non-moving party. Fed. R. Civ. P. 56(c); see


                                          10
United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Pritchard v. Southern Co.

Servs., 92 F.3d 1130, 1132 (11th Cir.), amended in part on reh'g by 102 F.3d 1118

(11th Cir. 1996). Thus, the court must "avoid weighing conflicting evidence or

making credibility determinations." Hairston v. Gainesville Sun Publ'g Co., 9 F.3d
913, 919 (11th Cir. 1994). It is not the role of the court to weigh the facts.

Hairston, 9 F.3d at 919. Rather, the determination is of "whether . . . there are any

genuine factual issues that properly can be resolved only by a finder of fact

because they may reasonably be resolved in favor of either party." Anderson, 477
U.S. at 250. The mere existence of a scintilla of supporting evidence is

insufficient. Id. at 252.



                                          III.

      The ADA mandates that employers shall not discriminate against "a

qualified individual with a disability because of the disability of such individual in

regard to job application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms, conditions, and

privileges of employment." 42 U.S.C. § 12112(a). The familiar burden-shifting

analysis of Title VII employment discrimination actions is equally applicable to

ADA claims. See Moses v. American Nonwovens, Inc., 97 F.3d 446, 447 (11th


                                          11
Cir. 1996). Thus, Hilburn has the burden of proving a prima facie case of

disability discrimination by a preponderance of the evidence, which requires a

demonstration that she (1) is disabled, (2) is a qualified individual, and (3) was

subjected to unlawful discrimination because of her disability. 42 U.S.C.

§§ 12112(a); see Morisky v. Broward County, 80 F.3d 445, 447-49 (11th Cir.

1996). Having concluded that Hilburn had not established any genuine issue of a

material fact relating to the first prima facie factor of disability, the trial court did

not address the last two factors. See Hilburn, 17 F. Supp. 2d at 1383. Therefore,

we will limit our discussion to whether Hilburn can be considered disabled within

the meaning of the ADA.

       The ADA defines a "qualified individual with a disability" as an "individual

with a disability who, with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual holds or

desires." 42 U.S.C. § 12111(8). Additionally, Hilburn must establish that Murata

had actual or constructive knowledge of the disability or considered her to be

disabled. Morisky, 80 F.3d at 448.

       The ADA defines a "disability" as:

       (A)    a physical or mental impairment that substantially limits one or
              more of the major life activities of an individual;
       (B)    a record of such impairment; or,
       (C)    being regarded as having such impairment.

                                            12
42 U.S.C. § 12102(2). Hilburn must be deemed to be "disabled" for purposes of

the ADA if she satisfies any one of these three definitions. However, a physical

impairment alone is not necessarily a disability under the ADA. Pritchard, 92 F.3d

at 1132. Commentary to the federal regulations contains a non-exclusive list of

conditions that constitute a physical impairment. For the purposes of Hilburn's

personal disability claim, it is significant that heart disease is included in this

listing. 45 C.F.R. pt. 84, App. A., subpart (A)(3) (1997). Courts, including the

Eleventh Circuit Court of Appeals (Eleventh Circuit), frequently look to EEOC

regulations to assess the next analytical step of determining whether a physical

impairment substantially limits a major life activity. See, e.g., Gordon v. E.L.

Hamm & Assocs., Inc., 100 F.3d 907, 911 (11th Cir. 1996).

       These regulations explain that the term "substantially limits" means

"[u]nable to perform a major life activity that the average person in the general

population can perform" or "[s]ignificantly restricted as to the condition, manner or

duration under which an individual can perform a particular major life activity as

compared to the condition, manner, or duration under which the average person in

the general population can perform that same major life activity."13 29 C.F.R.

       13
         Courts are instructed to consider the following three factors when determining whether
an impairment substantially limits a major life activity: (1) the nature and severity of the
impairment; (2) the duration or expected duration of the impairment; and (3) the permanent or
long term impact, or the expected permanent or long term impact of or resulting from the

                                              13
§§ 1630.2(j)(1)(i), (ii) (1997). Major life activities are defined in the regulations as

"functions such as caring for oneself, performing manual tasks, walking, seeing,

hearing, speaking, breathing, learning, and working." 29 C.F.R. § 1630.2(i)

(1997). With respect to the major life activity of working, the regulations explain

that the term "substantially limits" means "significantly restricted in the ability to

perform either a class of jobs or a broad range of jobs in various classes as

compared to the average person having comparable training, skills and abilities.

The inability to perform a single, particular job does not constitute a substantial

limitation in the major life activity of working." 29 C.F.R. § 1630.2(j)(3)(i)

(1997).

       Hilburn contends that the trial court erred in concluding that she was not

disabled within the meaning of the ADA. Rather, Hilburn urges this Court to

determine that she qualifies as a protected disabled person under the ADA pursuant

to any of the three disability tests codified at 42 U.S.C. § 12102(2). We will

examine each of these in turn.



                                          (A)




impairment. 29 C.F.R. § 1630.2(j)(2).

                                           14
      Hilburn argues that she is disabled under the ADA by virtue of a coronary

heart disease because it substantially limits her performance of the major life

activities of running, performing manual tasks, lifting, and working. See 42 U.S.C.

§ 12102(2)(A); 29 C.F.R. § 1630.2(i) (1997); 29 C.F.R. pt. 1630, App. § 1630.2(i)

(1997). The totality of evidence that Hilburn has produced on this point consists of

the following facts: (1) following her heart attack in 1989, she was diagnosed with

coronary heart disease, (2) an opinion by her treating physician, Dr. Brenda

Budlong, who avers that "[a]s a result of the [heart attack] and coronary heart

disease, [Hilburn] suffered and continues to suffer a diminished activity tolerance

for normal daily activities such as lifting, running and performing manual tasks"

and "Hilburn's [heart attack] and coronary heart disease substantially limit the

major life activity of performing manual tasks,"14 and (3) Hilburn's deposition

testimony that a physician had imposed a ten pound lifting restriction upon her.

We believe that the trial court was correct in concluding that this evidence failed to

establish that Hilburn suffers from a disability within the meaning of the ADA.

      There is no question that heart disease constitutes a physical impairment

under the ADA. 45 C.F.R. pt. 84, App. A., subpart (A)(3) (1997). However, in

order to constitute a disability within the meaning of the statute, a physical


      14
           R.27, Budlong Aff. ¶¶ 4, 5.

                                          15
impairment must "substantially limit[] one or more of the major life activities of an

individual." 42 U.S.C. § 12102(2)(A). As we explain below, even when viewing

the evidence in the light that is most favorable to Hilburn, she has not

demonstrated that her heart disease has substantially limited any of her major life

activities, which she identifies as (1) running, (2) performing manual tasks, or (3)

lifting or working.

      Although not explicitly listed in the implementing regulations, we will

assume for the purposes of this appeal that running qualifies as a major life

activity. See 29 C.F.R. § 1630.2(i) (1997) (walking is major life activity); 29

C.F.R. pt. 1630, App. § 1630.2(i) (1997) (list of enumerated major life activities is

not exhaustive). Unfortunately for Hilburn, there is an inadequacy of evidence in

this record to prove that she is substantially limited in this activity. In her own

deposition testimony, she answered "[y]es" to the question "can you walk and

run?"15 Her own counsel engaged in no deposition questioning in an effort to

clarify this testimony or otherwise rehabilitate Hilburn. Although Dr. Budlong

asserts that Hilburn has a "diminished activity tolerance for . . . running," this

conclusory statement is insufficient to create a genuine issue of a material fact.

This affidavit is devoid of any specific facts whatsoever which support the


      15
           Hilburn Dep. at 54.

                                           16
conclusion that Hilburn's ability to run is substantially limited,16 apart from the

conclusory reference to her heart attack in 1989 and the subsequent coronary heart

disease diagnosis. "[C]onclusory allegations without specific supporting facts have

no probative value." Evers v. General Motors Corp., 770 F.2d 984, 986 (11th Cir.

1985). Hence, it is our conclusion that the trial court correctly concluded that she

had not created a genuine issue of a material fact concerning whether her coronary

heart disease substantially limits the major life activity of running.

       Similarly, there is an insufficient amount of evidence with which to establish

that Hilburn is substantially limited in the major life activity of performing manual

tasks. In response to deposition questions, Hilburn answered in the affirmative

when asked if she can "walk and run," "sit and stand," "sleep and eat," "bathe,"

"dress," "write with a pencil and pen," "work around the house," "cook," and

"work."17 In response to the follow-up question, "other than lifting, what is it that

you cannot do," Hilburn responded "that's [i.e., lifting] the only thing I've been told

I can't do."18 Hilburn does not identify, specifically or by class, any of the manual

       16
          Although the adequacy of Dr. Budlong's assertion that Hilburn suffers a "diminished
activity tolerance" for running is questionable since it appears that this phrase is not necessarily
equivalent to being "substantially limited," we will presume, for the purposes of Murata's
summary judgment motion, that these two standards are essentially equivalent due to our
mandate to draw all reasonable inferences in Hilburn's favor.
       17
            Id. at 54-55.
       18
            Id. at 56.

                                                 17
tasks that she is unable to perform. In the face of this evidence, Hilburn relies only

upon the conclusory statement within the affidavit of Dr. Budlong, who opined that

her patient is substantially limited in performing manual tasks. However, the

absence of any specific facts which would substantiate Dr. Budlong’s conclusion

deprives this medical diagnosis of any probative value. Evers, 770 F.2d at 986.

Therefore, the record is devoid of any extrinsic evidence that would create a

genuine issue of a material fact concerning whether she is disabled on the basis of

being substantially limited in her ability to perform manual tasks.

      Finally, Hilburn cannot prevail on a claim that Murata discriminated against

her in violation of the ADA due to her alleged substantial impairment in the major

life activities of lifting or working. Hilburn testified during a deposition that she

was advised by her physician not to lift more than ten pounds,19 which is buttressed

by Dr. Budlong's affidavit stating that she has a "diminished activity tolerance" for

lifting. Hilburn also submits that this limitation results in her being substantially

impaired in the major life activity of working because it has the practical effect of

precluding her from engaging in an entire class of jobs, such as those which require




      19
           Id. at 55.

                                          18
heavy lifting. However, this argument is belied by her deposition testimony, in

which she responded "[y]es" to the question "[a]nd you're able to work?"20

      Turning to Hilburn’s lifting argument, and assuming that the trial court erred

in concluding that this impairment did not constitute a disability under the ADA,

Hilburn has still failed to establish a prima facie ADA case. There is no evidence

in the record which supports her argument that she was subjected to unlawful

discriminatory conduct by Murata because of a lifting disability.



                                          (B)

      Hilburn also submits that she is disabled under the ADA because Murata had

a documented record of her impairment as a result of having approved her medical

leaves of absence. See 42 U.S.C. § 12102(2)(B). The relevant regulation defines

"record of such impairment" as meaning that a person "has a history of, or has been

misclassified as having, a mental or physical impairment that substantially limits

one or more major life activities." 29 C.F.R. § 1630.2(k) (1997).

      The intent of this provision, in part, is to ensure that people are not
      discriminated against because of a history of disability. . . .
             This part of the definition is satisfied if a record relied on by an
      employer indicates that the individual has or has had a substantially
      limiting impairment. . . . There are many types of records that could


      20
           Id.

                                          19
      potentially contain this information, including but not limited to,
      education, medical, or employment records.

29 C.F.R. pt. 1630, App. § 1630.2(k) (1997). In rejecting Hilburn's position on this

point, the trial court below concluded that she had not furnished any evidence that

Murata had any record of a mental or physical impairment which substantially

limited one or more of her major life activities. Hilburn, 17 F. Supp. 2d at 1382.

We find no error.

      Regardless of whether Hilburn is proceeding under a classification or a

misclassification theory, the record-of-impairment standard is satisfied only if she

actually suffered a physical impairment that substantially limited one or more of

her major life activities. "The impairment indicated in the record must be an

impairment that would substantially limit one or more of the individual's major life

activities." 29 C.F.R. pt. 1630, App. § 1630.2(k) (1997); Colwell v. Suffolk

County Police Dep't, 158 F.3d 635, 645 (2d Cir. 1998); Davidson v. Midelfort

Clinic, Ltd., 133 F.3d 499, 510 n.7 (7th Cir. 1998); Sherrod v. American Airlines,

Inc., 132 F.3d 1112, 1120-21 (5th Cir. 1998).

      As explained in the preceding section, Hilburn has not established in this

record that (1) the residual effects of her heart problems substantially limited her

ability to engage in the major life activities of running or performing manual tasks,

or (2) she was subjected to unlawful acts of discrimination by Murata because of a

                                          20
lifting restriction. Having failed to establish a substantial limitation in these major

life activities, Hilburn's only remaining theory is that she is substantially limited in

the major life activity of working. See 29 C.F.R. pt. 1630, App. § 1630.2(j) (1997)

(individual's ability to perform major life activity of working should be considered

only if no substantial limitation with respect to any other major life activity has

been established). However, since Hilburn has not demonstrated any substantially

limiting residual effects from her heart problems, her thirty-eight day absence from

work between October 1989, when she suffered her heart attack, until December

1989 is an insufficient amount of time to support a claim that she was substantially

limited in the major life activity of working. See Colwell, 158 F.3d at 646 (one

month hospital stay followed by six month home recuperation, coupled with non-

particularized and unspecific limitations upon return to work, did not constitute

substantial impairment in ability to work); Sanders v. Arneson Prods., 91 F.3d
1351, 1354 (9th Cir. 1996) (three and a half month impairment with minimal

residual effects not substantially limiting); 29 C.F.R. pt. 1630, App. § 1630.2(j)

(1997) ("temporary, non-chronic impairments of short duration, with little or no

long term or permanent impact, are usually not disabilities"). It follows that her

subsequent absences of fourteen, thirteen, and fifteen days during 1990, 1991, and

1992, respectively, were also insufficient to constitute a substantial limitation upon


                                           21
her ability to work within the meaning of the ADA. Contrary to Hilburn's

argument, Pritchard, which has been cited by her as being supportive of her

contention that she satisfies the record-of-impairment standard, is distinguishable.

In Pritchard, the plaintiff succeeded in creating a genuine issue of a material fact

concerning whether she was substantially limited in a major life activity, whereas

Hilburn has failed to do so in the case at bar. See Pritchard, 92 F.3d at 1133-34.



                                         (C)

      Hilburn also argues that she is entitled to ADA protections because Murata

regarded her as being disabled. 42 U.S.C. § 12102(2)(C). Such a person is defined

by the statute as one who "(1) has an impairment that does not substantially limit a

major life activity, but is treated by an employer as though it does; (2) has an

impairment that limits a major life activity only because of others' attitudes towards

the impairment; or (3) has no impairment whatsoever, but is treated by an

employer as having a disability as recognized by the ADA." Standard v. A.B.E.L.

Servs., Inc., 161 F.3d 1318, 1327 n.2 (11th Cir. 1998) (citing 29 C.F.R.

§ 1630.2(l)). As with actual disabilities, a perceived impairment must be believed

to substantially limit a major life activity of the individual. Standard, 161 F.3d at

1327. The trial court ruled that Hilburn had offered no evidence that Murata


                                          22
treated her as if she had suffered from a substantially limiting impairment. It found

that the parties’ proffer of evidence relating to Hilburn’s attendance record neither

suggests nor indicates that Murata regarded her as being disabled. Hilburn, 17 F.

Supp. 2d at 1382-83. We find no error.

      Between the 1989 onset of Hilburn's heart problems and January 1993 when

she first applied for a different position at Murata, no evidence of discrimination is

available because she "continued to perform the same or similar work that [she]

had previously performed." Gordon, 100 F.3d at 913. Although Hilburn maintains

that her applications for transfer or promotion from January 1993 onward were

rejected due to disability discrimination, the trial court correctly found that the

evidence did not support such a conclusion. In support of her position on this

issue, Hilburn notes that her record of absenteeism was a factor upon which Murata

relied in order to reject her applications for transfer. But the undisputed facts

establish that (1) Hilburn did have an attendance problem, having missed

approximately 180 work days between 1988 and 1992, and (2) Murata maintained

an employee policy which authorized the Company to consider paid or authorized

absences, including those related to sickness, when making transfer or promotion

decisions. Therefore, Murata's recognition of Hilburn's attendance history does not

support her argument that she was subjected to unlawful discriminatory decisions


                                           23
by the Company because of a perceived disability. Where a "defendant's

recognition of plaintiff's limitations was not an erroneous perception, but instead

was a recognition of a fact," McCollough v. Atlanta Beverage Co., 929 F. Supp.
1489, 1498 (N.D. Ga. 1996), "a finding that plaintiff was regarded as disabled and,

therefore, [is] entitled to the protections of the ADA[,] is inappropriate," Bute v.

Schuller Int'l Inc., 998 F. Supp. 1473, 1477 (N.D. Ga. 1998).



                                          IV.

      The ADA also defines the term "discriminate" to include, among other

factors, "excluding or otherwise denying equal jobs or benefits to a qualified

individual because of the known disability of an individual with whom the

qualified individual is known to have a relationship or association." 42 U.S.C. §

12112(b)(4). In order to establish a prima facie case under this "association

discrimination" theory, Hilburn must establish the following elements: (1) she was

subjected to an adverse employment action, (2) she was qualified for the job at that

time, (3) she was known by Murata at the time to have a relative with a disability,

and (4) the adverse employment action occurred under circumstances which raised

a reasonable inference that the disability of the relative was a determining factor in




                                          24
Murata's decision. Hartog v. Wasatch Academy, 129 F.3d 1076, 1085 (10th Cir.

1997).

      Hilburn charges Murata with unlawful discriminatory conduct because of

her association with her (1) son, who has a history of cancer and now suffers from

a hearing loss and a learning impairment, or (2) husband, who suffers from acute

pancreatitis and is diabetic. The commentary to the federal guidelines identifies

those conditions which constitute physical impairments as including (1) hearing

impairments, (2) cancer, and (3) diabetes. 45 C.F.R. pt. 84, App. A, subpart (A)(3)

(1997). The trial court rejected Hilburn's associational discrimination theory on

the basis that she (1) was not qualified for the positions sought, (2) had offered an

insufficient amount of evidence to establish that her son or husband was disabled

under the ADA, and (3) had not proffered any genuine issue of a material fact to

support a finding that she was not promoted or was laid off as a result of her

association with her son or husband. See Hilburn, 17 F. Supp. 2d at 1383-84.

      We agree with the trial court that the outcome of Hilburn's associational

discrimination claim is governed by the principles set forth in Tyndall v. National

Educ. Ctrs., Inc., 31 F.3d 209 (4th Cir. 1994), and Hartog. In Tyndall, the issue

was whether an employer had violated the ADA by discharging an employee who

was frequently absent from work due to her disability and that of a family member.


                                          25
Tyndall, 31 F.3d at 211-12. The Fourth Circuit Court of Appeals rejected

Tyndall’s claim because her failure to meet the attendance requirements of her job

meant that she was not a "qualified individual with a disability." Tyndall, 31 F.3d

at 212-14. Moreover, the Tyndall court concluded that the Company’s challenged

employment action was within legal bounds because it was based on an established

record of the employee's absences to care for her own and, to a larger extent, her

family member's disability. Id. at 214. The same reasoning applies here.

Additionally, the Hartog case is instructive because it recognized the ADA

distinction that "[i]f [a non-disabled employee] violates a neutral employer policy

concerning attendance or tardiness, he or she may be dismissed even if the reason

for the absence or tardiness is to care for the [disabled associate]." Hartog, 129
F.3d at 1083 (quoting H.R. Rep. No. 101-485, pt. 2, at 61 (1990), reprinted in 1990

U.S.C.C.A.N. 303, 344).

      Since Hilburn cannot establish the second associational discrimination factor

of showing that she was qualified for the position sought, we need not review the

holding in which the district court concluded that neither Hilburn’s son nor her

husband are disabled within the meaning of the ADA.



                                         V.


                                          26
      Because we find that Hilburn has not established that she is disabled under

the ADA, and because of her failure to demonstrate that she suffered associational

discrimination within the meaning of the ADA, we conclude that the court below

correctly granted Murata's motion for a summary judgment.

      Accordingly, for the reasons that have been explained above, the judgment

of the district court is AFFIRMED.




                                        27